In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated March 3, 1970, which denied the application without a hearing. Order affirmed. The papers presented to the Criminal Term did not warrant a hearing (People v. Lynn, 28 N Y 2d 196). Further, the claim of excessive sentence, made by defendant on this appeal, was not made (much less documented) in the papers in *860support of this proceeding. In any case, that claim is patently without merit in view of the substantially higher maximum sentence to which defendant was subject as a second felony offender (see former Penal Law [cf 1909], §§ 2127, 1941). Latham, Acting P. J., Shapiro, Gulotta and Christ, JJ., concur.